Exhibit 99.1 TRI POINTE GROUP, INC. REPORTS 2 -Reports Net Income of $50.2 Million, or $0.31 per Diluted Share for the Quarter- -New Home Orders up 24% and New Home Deliveries up 35% for the Quarter- -Homebuilding Gross Margin increase to 21.0% for the Quarter- -Selling, General and Administrative Expenses decrease to 8.8% of Home Sales Revenue for the Quarter- Irvine, California, November 6, 2015 /Business Wire/ – TRI Pointe Group, Inc. (NYSE: TPH) today announced results for the third quarter ended September 30, 2015.
